Title: Bartholomew Dandridge, Jr., to the Secretary of War, 11 August 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


               
                  
                  United States 11. Augt 1794
               
               By the President’s order B. Dandridge has the honor to transmit herewith enclosed to the Secy of War, two letters from the Govr of No. Carolina, of the 19. & 25 of July last—& a letter from the Govr of Pennsylvania of the 9 inst.
               The President requests the Secretary to answer to such parts of the Govr of North Carolinas Letters as may be thought to require it.
            